                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                     )
ANDREW REMUS,                                        )
                                                     )
                              Plaintiff,             )
       v.                                            )      No. 15 CV 5066
                                                     )
VILLAGE OF DOLTON BOARD OF FIRE                      )
AND POLICE COMMISSIONERS AND                         )      Honorable Judge Jorge L. Alonso
VILLAGE OF DOLTON,                                   )
                                                     )
                              Defendants.            )


     DEFENSE RULE 50(a) MOTION FOR JUDGMENT AS A MATTER OF LAW


       In accordance with FRCP 50(a), the Defendants move, prior to the jury instruction

conference and prior to the submission of the case to the jury, for judgment as a matter of law. In

support of this Motion, Defendants state:

       I.      FIRE AND POLICE COMMISSION

       1.      Defendant Fire and Police Commission (“Commission”) moves for judgment

because, as a matter of law, the Commission (a) is not the employer for purposes of ADEA

liability; (b) did not make the final decision to hire Moore, Gilhooly and Xenos for purposes of

Section 1983 liability; and (c) had nothing to do with the determination of former Chief Franklin

that he would not recommend Plaintiff for promotion to full-time.

                                      Equal Protection Claim

       2.      As a matter of law, Ordinance No. 07-406 (“Ordinance”) vests the final

decisionmaking authority in the Board of Trustees, not the Commission. Therefore, since the
Commission lacked final decisionmaking authority, the Commission cannot be liable for any

failure to promote the Plaintiff.

       3.      There is no evidence that the Commission even considered Plaintiff in any respect

in connection with its recommendation to promote the other three individuals.

       4.      First addressing the equal protection claim, as a matter of law the Commission is

not a final policymaker for purposes of Section 1983 liability. “Whether a particular official has

final policymaking authority is a question of state law.” Harris v. City of Chicago, 665 F.Supp.2d

935, 947 (7th Cir. 2009) citing, inter alia, Duda v. Board of Education of Franklin Park S.D. 84,

133 F.3d 1054, 1061 (7th Cir. 1988). The fact that an advisory body has administrative authority

to recommend “does not make that [body] a final policymaker for purposes of Monell liability.”

Williams v. City of Chicago, 2000 WL 3169065 (N.D. Ill. 2017) at * 9.

       5.      Under Illinois law, only a city council or board of trustees has the final legislative

authority and, hence, is the only final policymaker for purposes of Section 1983. Waters v. City

of Chicago, 580 F.3d 575, 581 (7th Cir. 2009). “State or local law determines whether a person

has final policymaking authority for purposes of Section 1983.” Id. at 581; Rasche v. Village of

Beecher, 336 F.3d 588, 601 (7th Cir. 2003) (Generally speaking, “the policy-making authority in

the City structure will be the City Council”).1 In order to be a final policymaker, a party or entity

must have “final authority in the sense that there is no higher authority” and cannot be a person or

a body whose “actions are constrained by rules and policies of a higher power.” Kasak v. Village

of Bedford Park, 563 F.Supp.2d 864, 881 (N.D. Ill. 2008) [Internal citations omitted].

       6.      As a matter of law, the final policymaking authority under the Ordinance is vested

not in the Commission, but in the Village Board of Trustees. The evidence now conclusively


1
  The Village Board is the functional equivalent of a City under Illinois government. The Beecher case
involved a Village.

                                                  2
establishes this legal authority issue as a matter of law. The resolution of this authority issue is for

the Court, not the jury. Therefore, the Commission is entitled to judgment as a matter of law on

the Section 1983 equal protection claim, and this claim should not be submitted to the jury as to

the Commission.

                                       ADEA Claim

       7.      Similar principles apply with respect to the ADEA claim.              The only proper

defendant in an ADEA claim is the employer. Pisoni v. Illinois, 2013 WL 2458522 (N.D. Ill.

2013). The identification of the “employer” is “a question of federal law.” Id.; citing Carver v.

Sheriff of LaSalle County, 243 F.3d 379, 382 (7th Cir. 2001); Muhammad v. Village of Bolingbrook,

2004 WL 1557958 (N.D. Ill. 2004) (Municipality is the only proper defendant in an ADEA claim).

       8.        This limiting principle is recognized throughout the country. See Birkbeck v.

Marvel Lighting Corp., 30 F.3d 507, 5-10-511 (4th Cir. 1994) (“We therefore hold that the ADEA

limits civil liability to the employer and that Fennessey, as a Marvel employee, is not a proper

Defendant in this case”); Bryant v. OptumRX Pharmacy, 2016 WL 10592413 (C.D. Cal. 2016), at

* 2.

       9.      The reason for these holdings is that the statute itself imposes obligations only on

the employer. 29 U.S.C. § 623, “Prohibition of Age Discrimination,” subsection (a)(1) is limited

by its term to the employer (“It shall be unlawful for an employer . . . [to] otherwise discriminate

against any individual with respect to his compensation, terms, conditions or privileges of

employment because of such individual’s age”).

       10.     Now that the Court has received all the evidence, it is clear as a matter of law that

in spite of Plaintiff’s repeated misinterpretations and miscommunications to the jury, the




                                                   3
Commission (a) is not the “employer” for purposes of ADEA liability; and (b) is not the final

policymaker for purposes of Section 1983 equal protection liability as matter of law.

       11.     It is the Court’s responsibility to interpret the Ordinance, Cannon v. Forest

Preserve District, 2016 WL 2620515 (N.D. Ill. 2016) (“But this Court need not accept Plaintiffs’

allegations of the effects of the ordinance, because the effects of the ordinance is a question of

law’) [Citing Illinois case law]; Tribsky v. City of Chicago, 2019 IL App (1st) 182189 (2019) (The

“interpretation of a municipal ordinance presents a question of law”), and no reasonable

interpretation of Ordinance supports Plaintiff’s theory.

       12.     Regardless of how many times Plaintiff argues (as he did yesterday when he

obstinately refused to acknowledge the meaning of the word “recommendation”) to the contrary,

the Ordinance limits the Commission’s authority to advisory only, which is insufficient for Section

1983 or ADEA liability.

       13.     It would be reversible error for this Court to keep the Commission in the case and

submit a verdict form to the jury suggesting potential Commission liability. The Commission is

entitled to judgment as a matter of law.

       II.     THE VILLAGE OF DOLTON

       14.     The only proper Defendant in this case is the Village of Dolton. The Village is

entitled to judgment as a matter of law, because a “reasonable jury would not have a legally

sufficient basis to find for Plaintiff” based on the evidence presented. The Court has established

that, under both ADEA and equal protection, a Plaintiff must prove but-for causation.

       15.     Defendants respectfully object to the submission of this case to the jury on a cat’s

paw theory because Plaintiff chose not to pursue a “cat’s paw” theory. Instead, Plaintiff’s sole

focus in this case has been that the Commission had final decisionmaking authority; and the



                                                4
Commission is responsible for the claimed failure to hire Plaintiff. See, e.g., allegations of Second

Amended Complaint set forth in the Answer thereto, Doc. # 83, ¶ 55 (“On September 26, 2013,

the Board refused to hire Remus to the position of full-time officer because of his age”).

       16.       Plaintiff’s theory of Commissioner-as-decisionmaker fails. For that reason alone,

the Village is entitled to judgment.

       17.       We have submitted a cat’s paw instruction, but do not waive our objection. To the

extent this Court denies our objection and submits the case to the jury on the cat’s paw theory, but-

for causation is required. Sims v. MVM, Inc., 704 F.3d 1327, 1336-37 (11th Cir. 2013) (Holding

that because “an ADEA Plaintiff must prove ‘but-for’ causation – not proximate causation,”

Plaintiff must prove that the supervisor’s “animus was a ‘but-for’ cause of or a determinative

influence on” the ultimate decision”).

       18.       The evidence is undisputed that (a) Franklin knew he was not going to recommend

Plaintiff for full-time appointment very early on in his tenure as Chief; (b) Franklin knew enough

about Plaintiff’s history and the circumstances surrounding his County employment termination

to establish a basis for his decision; (c) there is no evidence that Franklin knew of Plaintiff’s age

at the time Franklin made his determination; and (d) therefore, no reasonable jury could find but-

for causation.

       19.       The Court will recall that in Plaintiff’s opening statement, he promised that former

Commander Spigolon would be a smoking gun witness and testify that during this time frame

Franklin said that “he’s too old anyway” or words to that effect. Witness Spigolon never

materialized.

       Accordingly, Defendant Village is entitled to judgment as a matter of law.




                                                  5
                                             Respectfully submitted,

                                             VILLAGE OF DOLTON, et al., Defendants

                                             By:    John B. Murphey
John B. Murphey                                            Their Attorney
Amber M. Samuelson
Rosenthal, Murphey, Coblentz & Donahue
30 North LaSalle Street, Suite 1624
Chicago, Illinois 60602
Tel. 312.541.1070/Fax 312.541.9191
jmurphey@rmcj.com
asamuelson@rmcj.com




                                         6
                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 21, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which will send notification of said filing to
all parties listed below:

Patrick J. Walsh, Esq.
Walsh Law Group, P.C.
21 North Fourth Street
Geneva, Illinois 60134
630-457-4242
pw@thewalshlawgroup.com


Joshua M. Feagans
Griffin Williams LLP
21 North Fourth St.
Geneva, Illinois 60134
630-524-2563
jfeagans@gwllplaw.com



                                      /s/ John B. Murphey
                                      ROSENTHAL, MURPHEY, COBLENTZ & DONAHUE
                                      30 North La Salle Street, Suite 1624
                                      Chicago, Illinois 60602
                                      Tel. (312) 541-1070/ Fax (312) 541-9191
                                      jmurphey@rmcj.com




                                                 7
